DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 12 February 2020 has been entered; claims 1-20 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9, and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 7 and 17-19, they recite particular immunosuppressive proteins associated with an intended use of the recited adsorption material; therefore, they fail to further limit the structure and components of the adsorption material itself.  Similarly, claim 9 recites a particular application for the adsorption column of claim 8, and therefore fails to further limit the components of the adsorption column. is Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamatsu et al. (U.S. Patent # 5136032), hereinafter, “Nagamatsu”.
With respect to claims 1-4, 7, 10-12, and 17-19, Nagamatsu discloses a porous adsorbent material comprising a base material (“water insoluble carrier”) (Column 8, lines 42-44) to which at least one nitrogen-containing compound is covalently bound (Column 9, lines 29-39) either directly to the base material or indirectly through a spacer (”linker”) (Column 9, lines 39-62).  
	Nagamatsu teaches a particular example in which the nitrogen-containing compound is hexamethylenediamine (“a polyamine”), which is reacted with an epoxymethylated base material, resulting in the formation of primary and secondary amine groups (Column 11, lines 48-52), wherein hexamethylenediamine is consistent with Formula 1 when R1 through R4 are H and X = a saturated alkyl chain of 5 carbons, and wherein the hexamethylenediamine content (“total content of amino groups”) is 133 µmol/g (see Example 1: Column 17, lines 36-56), a discrete embodiment within “more than 0 µmol/g and 2500 µmol/g or less per 1 g”, and “30 to 2400 µmol per 1g. Nagamatsu discloses a 1:2 ratio of primary to secondary amine groups (Column 11, lines 48-52); therefore, one third of 133 is about 44 µmol per 1g, a discrete value within “450 µmol or less per 1g”. 
Regarding the limitations “adsorption material for immunosuppressive protein” and claims 7 and 17-19, these intended use limitations are not given patentable weight in the recited article claims. It is submitted that the porous adsorbent material of Nagamatsu is capable of being used as claimed. 
With respect to claim 8, Nagamatsu discloses packing the gel beads embodiment of the adsorption material into a column (Column 6, lines 56-62; Column 7, lines 10-13). 
With respect to claim 9, the limitations “used for blood purification therapy” are intended use limitations, are not given patentable weight in the recited article claims. It is submitted that the porous adsorbent material packed into the column of Nagamatsu is capable of being used as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (U.S. Patent # 5136032), hereinafter, “Nagamatsu”.
With respect to claim 5, Nagamatsu discloses a primary amine:secondary amine ratio of 1:2 (Column 11, lines 48-52), equivalent to 1/3 or 0.33, which is just above the claimed value of 0.30 or less. A value of 0.33 is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
With respect to claims 6 and 13-16, Nagamatsu teaches that the adsorbent material can be embodied as hard gel beads (“particles”) having a diameter of 2 to 200 micron (Column 7, lines 14-15), encompassing the range “15 to 50 micron”. 
Nagamatsu and the claims differ in that Nagamatsu does not teach the exact same proportions for the particle size as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in diameter of the adsorption material taught by Nagamatsu overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Nagamatsu, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Nagamatsu does not specifically teach the recited roughness; however, does teach that the base material is porous (Column 13, lines 10-19). As such, it is submitted that the gel particle base material necessarily has an associated roughness. As to the specific recited value of the roughness, there is no evidence indicating such roughness values are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 20, as with claims 7 and 17-19, these intended use limitations are not given patentable weight in the recited article claims. It is submitted that the porous adsorbent material of Nagamatsu is capable of being used as claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16638570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of the instant application is the same as the scope of claim 1 of copending application (‘570), with the exception of the intended use of the adsorption material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	14 June 2022